Case: 4:20-cv-01275-BYP Doc #: 43 Filed: 01/19/21 1 of 6. PageID #: 1007




 PEARSON, J.

                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION


 NEURO-COMMUNICATION SERVICES,                     )
 INC., etc.,                                       )     CASE NO. 4:20-CV-1275
                                                   )
                Plaintiffs,                        )
                                                   )     JUDGE BENITA Y. PEARSON
                v.                                 )
                                                   )     [Resolving ECF No. 10]
 THE CINCINNATI INSURANCE                          )
 COMPANY; THE CINCINNATI                           )
 CASUALTY COMPANY; AND THE                         )
 CINCINNATI INDEMNITY COMPANY,                     )
                                                   )
                Defendants.                        )

 ______________________________________________________________________________

         ORDER OF CERTIFICATION TO THE SUPREME COURT OF OHIO
 ______________________________________________________________________________

        Pursuant to Section 9 of the Rules of Practice of the Supreme Court of Ohio, the United

 States District Court for the Northern District of Ohio, Eastern Division, hereby certifies a

 question of state law to the Supreme Court of Ohio. No controlling precedent of the Supreme

 Court of Ohio answers this question. For reasons explained in more detail below, the Court

 requests that the Supreme Court of Ohio answer the certified question of state law asked in this

 Certification Order.

 I.     Name of the Case

        The name of the case is Neuro-Communication Services, Inc. v. Cincinnati Insurance

 Company, No. 4:20-CV-1275 (N.D. Ohio filed June 10, 2020).
Case: 4:20-cv-01275-BYP Doc #: 43 Filed: 01/19/21 2 of 6. PageID #: 1008




 (4:20-CV-1275)


 II.    The Certified Question of Law

        Does the general presence in the community, or on surfaces at a premises, of the novel

 coronavirus known as SARS-CoV-2, constitute direct physical loss or damage to property; or

 does the presence on a premises of a person infected with COVID-19 constitute direct physical

 loss or damage to property at that premises?

 III.   Statement of Facts

        A.      The Facts and Procedural History of the Instant Case

        Plaintiff purchased an “all-risk” CinciPak Insurance Policy from Defendants. The policy

 covers “direct ‘loss’ to Covered Property at the ‘premises’ caused by or resulting from any

 Covered Cause of Loss.” A Covered Cause of Loss is defined as a “direct ‘loss’” except those

 that are expressly and specifically excluded or limited. A “loss” is defined as “accidental

 physical loss or accidental physical damage.” The policy also provides civil authority coverage

 for business income interruption caused by a Covered Cause of Loss to property other than

 Plaintiff’s which results in a civil authority order prohibiting access to Plaintiff’s premises. The

 policy does not contain any specific exclusion for losses caused by viruses or pandemics.

        As a result of the COVID-19 pandemic and civil authority orders issued in response,

 Plaintiff ceased almost all of its operations on March 23, 2020, and resumed some operations on

 May 4, 2020, leading to significant business income interruptions. Plaintiff submitted a claim to

 Defendants on March 23, 2020. Defendants denied the claim, arguing, “[t]he claim does not

 involve direct, physical loss to property at your premises caused by a Covered Cause of Loss.”



                                                   2
Case: 4:20-cv-01275-BYP Doc #: 43 Filed: 01/19/21 3 of 6. PageID #: 1009




 (4:20-CV-1275)


 Plaintiff then filed the instant suit, seeking to certify a nationwide class of insureds holding

 similar policies who have also been denied coverage for losses related to the pandemic.

        B.      This Is an Important Question of State Law Implicating Many Cases

        Dozens, if not hundreds of cases seeking coverage for losses related to the pandemic

 under policies similar or identical to that at issue in this case have been filed in both federal and

 state courts in Ohio. These cases have been filed against the Defendants in this case and against

 other insurers who offer similar products. As these cases wend through the various court

 systems, differing interpretations of Ohio contract law by different courts threaten to undermine

 the uniform application of that law to similarly situated litigants.

        C.      The Supreme Court of Ohio Should Have The First Opportunity To Decide
                This Question Of State Law

        Pursuant to Ohio S. Ct. Prac. R. 9.01(A), the Rule may be “invoked if the certifying court,

 in a proceeding before it, issues a certification order finding there is a question of Ohio law that

 may be determinative of the proceeding and for which there is no controlling precedent in the

 decisions of this Supreme Court.” The decision to certify is within the sound discretion of this

 federal Court, and is most beneficial when there is a novel question of state law and no guidance

 from state courts. Gascho v. Global Fitness Holdings, LLC, 918 F. Supp. 2d 708, 713 (S.D.

 Ohio 2013). The Supreme Courts of Ohio and the United States have each instructed on the

 virtues of certification. “The state’s sovereignty is unquestionably implicated when federal

 courts construe state law.” Scott v. Bank One Trust Co., N.A., 577 N.E.2d 1077, 1080 (Ohio

 1991). “[C]ertification of novel or unsettled questions of state law for authoritative answers by a


                                                   3
Case: 4:20-cv-01275-BYP Doc #: 43 Filed: 01/19/21 4 of 6. PageID #: 1010




 (4:20-CV-1275)


 State’s highest court . . . may save ‘time, energy, and resources and hel[p] build a cooperative

 judicial federalism.’” Arizonans for Official English v. Arizona, 520 U.S. 43, 77 (1997) (quoting

 Lehman Bros. v. Schein, 416 U.S. 386, 391 (1974)).

        As noted above, dozens, if not hundreds of cases implicating the question certified here

 are currently making their way through both the state and federal courts in Ohio. The

 certification procedure invoked here will allow the Supreme Court of Ohio to decide these

 questions and bring uniformity to the application of state law to these policies. Accordingly, this

 federal Court defers the opportunity to address this unresolved question of Ohio law to the

 Supreme Court of Ohio.

 IV.    The Parties

        Neuro-Communication Services, Inc. — Plaintiff
        755 Boardman Canfield Road, Ste. C1
        Boardman, Ohio 44512

        Cincinnati Insurance Company — Defendant
        6200 S. Gilmore Road
        Fairfield, Ohio 45014

        Cincinnati Casualty Company — Defendant
        6200 S. Gilmore Road
        Fairfield, Ohio 45014

        Cincinnati Indemnity Company — Defendant
        6200 S. Gilmore Road
        Fairfield, Ohio 45014

 V.     Counsel for the Parties

        Plaintiff is represented by:

        Shanon J. Carson               (PA Bar # 85957)

                                                  4
Case: 4:20-cv-01275-BYP Doc #: 43 Filed: 01/19/21 5 of 6. PageID #: 1011




 (4:20-CV-1275)


       Y. Michael Twersky           (PA Bar # 312411)
       Berger & Montague
       1818 Market Street
       Philadelphia, Pennsylvania 19103
       (215) 875-3052

       William A. Ladnier           (TN Bar # 034316)
       Greg Frederic Coleman        (TN Bar # 014092)
       Law Office of Greg Coleman
       800 S. Gay Street, Ste. 1100
       Knoxville, Tennessee 37929
       (865) 247-0080

       Defendants are represented by:

       Daniel M. Kavouras           (OH Bar # 89773)
       Michael K. Farrell           (OH Bar # 40941)
       Baker & Hostetler — Cleveland
       127 Public Square, Ste. 2000
       Cleveland, Ohio 44114
       (216) 861-7099

       Rodger L. Eckelberry          (OH Bar # 71207)
       Baker & Hostetler — Columbus
       200 Civic Center Drive, Ste. 1200
       Columbus, Ohio 43215
       (614) 462-5189

       Laurence J. Tooth           (IL Bar # 6314153)
       Litchfield Cavo — Chicago
       303 West Madison Street, Ste. 300
       Chicago, Illinois 50505
       (312) 781-6663

       Marisa A. Pocci             (OH Bar # 77889)
       Litchfield Cavo — Las Vegas
       3993 Howard Hughes Parkway, Ste. 100
       Las Vegas, Nevada 89109
       (702) 949-3100

       Paul G. Roche                (CT Bar # 423912)

                                             5
Case: 4:20-cv-01275-BYP Doc #: 43 Filed: 01/19/21 6 of 6. PageID #: 1012




 (4:20-CV-1275)


        Litchfield Cavo — Connecticut
        82 Hopmeadow Street, Ste. 210
        Simsbury, Connecticut 06089
        (860) 413-2800

 VI.    Designation of Moving Party

        The Court designates Defendant Cincinnati Insurance Company as the moving party.

 This designation is made because Defendant moved for certification.

                               INSTRUCTIONS TO THE CLERK

        In accordance with Ohio S.Ct.Prac.R. 9.03(A), the Clerk of the United States District

 Court for the Northern District of Ohio is directed to serve copies of this Certification Order

 upon counsel for the parties and to file this Certification Order under the seal of this Court with

 the Supreme Court of Ohio, along with appropriate proof of service.



        IT IS SO ORDERED.


   January 19, 2021                              /s/ Benita Y. Pearson
 Date                                          Benita Y. Pearson
                                               United States District Judge




                                                  6
